DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2022 has been entered.

Response to Amendment
The amendment filed 24 March 2022 has been accepted and considered in this office action.  Claims 1, 1, 13, 16, and 17 have been amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 5-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 2, 5-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Burgh et al. (WO 2016/172111) in view of Miyasaka et al. (US PAP 2016/0225377).

Consider claim 1, De Burgh teaches a signal processing device (abstract) comprising: 
processing circuitry (figure 9A object prioritizer 905) configured to generate priority information about an audio object on a basis of at least one element expressing a feature of the audio object (0129-131, prioritizing audio objects on basis of features of audio objects) wherein the element is indicative of a position of the audio object in a space (0144-48, prioritization may be determined based on position metadata, 0156-57 specifically teaches using spatial features in order to classify the signals, which can include positional data, see 0085 where position data is listed as a spatial feature), wherein the priority information is transmitted to a decoding device with an audio signal of the audio object (Figure 9B, 0142, audio object data including priority metadata is transmitted to consumer device).
De Burgh does not specifically teach wherein the audio signal is decoded by the decoding device only if a value of the priority information exceeds a threshold based on a computing power of the decoding device.
In the same field of audio object coding, Miyasaka teaches wherein the audio signal is decoded by the decoding device only if a value of the priority information exceeds a threshold based on a computing power of the decoding device (0140-41, audio objects of low importance (below priority threshold) may be omitted from rendering if computing power of decoder is limited).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to limit rendering based on computing limitations as taught by Miyasaka in the system of De Burgh in order to most accurately decode the audio signal given the limitations of a decoder.

Consider claim 2, De Burgh teaches the signal processing device according to claim 1, wherein the element comprises metadata of the audio object (0117, metadata may be used to determine priority of objects).

Consider claim 5, De Burgh teaches the signal processing device according to claim 1, wherein the element comprises a horizontal direction angle indicating a position in a horizontal direction of the audio object in the space (100-102, special directional space, including horizontal X and Y directions, and associated angles).

Consider claim 6, De Burgh teaches the signal processing device according to claim 1, wherein the processing circuitry is configured to generate- 63 - the priority information according to a movement speed of the audio object on a basis of the metadata (0011, 0072-77, 100,  positional metadata including trajectory).

Consider claim 7, De Burgh teaches the signal processing device according to claim 1, wherein the element comprises gain information by which to multiply the audio signal of the audio object (0125, 31 gain and loudness of an audio object may be used to determine priority.).

Consider claim 8, De Burgh teaches the signal processing device according to claim 7, the processing circuity is configure to generate the priority information of a unit time to be processed, on a basis of a difference between the gain information of the unit time to be processed and an average value of the gain information of a plurality of unit times (0131, louder object may be prioritized, relative to softer audio objects.  0072, 78, objects parameters updated over time, so relative loudness would be updated over time as well.).

Consider claim 9, De Burgh teaches the signal processing device according to claim 7, wherein the processing circuitry is configure to generate the priority information on a basis of a sound pressure of the audio signal multiplied by the gain information (0072, gains used to determine speaker feed signal levels, multiplied by object audio).

Consider claim 10, De Burgh teaches the signal processing device according to claim 1, wherein the element comprises spread information (0077-80, spread, and object width).

Consider claim 11, De Burgh teaches the signal processing device according to claim 10, wherein the processing circuitry is configure to generate the priority information according to an area of a region of the audio object on a basis of the spread information (0077-80, spread, and object width, 0131, spread and object size may be used to determine priority).

Consider claim 12, De Burgh teaches the signal processing device according to claim 1, wherein the element comprises information indicating an attribute of a sound of the audio object (0130, audio object type).

Consider claim 13, De Burgh teaches the signal processing device according to claim 1, wherein the element is indicative of the audio signal of the audio object (0130, features may be extracted from the audio signals).

Consider claim 14, De Burgh teaches the signal processing device according to claim 13, wherein the processing circuitry is configure to generate the priority information on a basis of a result of a voice activity detection process performed on the audio signal (0156, detected dialogue based on audio signal features).

Consider claim 16, De Burgh teaches a signal processing method (abstract) comprising: 
generating priority information about an audio object on a basis of at least one element expressing a feature of the audio object (0129-131, prioritizing audio objects on basis of features of audio objects) wherein the element is indicative of a position of the audio object in a space (0144-48, prioritization may be determined based on position metadata, 0156-57 specifically teaches using spatial features in order to classify the signals, which can include positional data, see 0085 where position data is listed as a spatial feature), wherein the priority information is transmitted to a decoding device with an audio signal of the audio object (Figure 9B, 0142, audio object data including priority metadata is transmitted to consumer device).
De Burgh does not specifically teach wherein the audio signal is decoded by the decoding device only if a value of the priority information exceeds a threshold based on a computing power of the decoding device.
In the same field of audio object coding, Miyasaka teaches wherein the audio signal is decoded by the decoding device only if a value of the priority information exceeds a threshold based on a computing power of the decoding device (0140-41, audio objects of low importance (below priority threshold) may be omitted from rendering if computing power of decoder is limited).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to limit rendering based on computing limitations as taught by Miyasaka in the system of De Burgh in order to most accurately decode the audio signal given the limitations of a decoder.

Consider claim 17, De Burgh teaches a non-transitory computer readable medium containing instructions that, when executed by processing circuitry, perform a process (0027, software and memory) comprising: 
generating priority information about an audio object on a basis of at least one element expressing a feature of the audio object (0129-131, prioritizing audio objects on basis of features of audio objects) wherein the element is indicative of a position of the audio object in a space (0144-48, prioritization may be determined based on position metadata, 0156-57 specifically teaches using spatial features in order to classify the signals, which can include positional data, see 0085 where position data is listed as a spatial feature), wherein the priority information is transmitted to a decoding device with an audio signal of the audio object (Figure 9B, 0142, audio object data including priority metadata is transmitted to consumer device).
De Burgh does not specifically teach wherein the audio signal is decoded by the decoding device only if a value of the priority information exceeds a threshold based on a computing power of the decoding device.
In the same field of audio object coding, Miyasaka teaches wherein the audio signal is decoded by the decoding device only if a value of the priority information exceeds a threshold based on a computing power of the decoding device (0140-41, audio objects of low importance (below priority threshold) may be omitted from rendering if computing power of decoder is limited).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to limit rendering based on computing limitations as taught by Miyasaka in the system of De Burgh in order to most accurately decode the audio signal given the limitations of a decoder.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Burgh and Miyasaka as applied to claim 1 in view of Crockett et al. (US PAP 2015/0332680).

Consider claim 15, De Burgh and Miyasaka teach the signal processing device according to claim 1, but does not specifically teach wherein the processing circuitry is configure to smooth the generated priority information in a time direction and treats the smoothed priority information as final priority information.
In the same field of audio object coding, Crockett teaches wherein the processing circuitry is configure to smooth the generated priority information in a time direction and treats the smoothed priority information as final priority information (0082-83, importance functions are temporally smoothed over time).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to smooth the priority function as taught by Crockett in the system of De Burgh and Miyasaka in order to render temporally consistent audio (Crockett 0083).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655